Ex Parte Quayle Action
The amendments to the claims and response filed 09 March 2021 are acknowledged and have been considered in their entirety.  Claims 28-29, 31-43 and 45 are pending;  claims 31, 35-41 are withdrawn as being directed to non-elected subject matter.

Withdrawal of Previous Rejections
The objection to the specification is withdrawn in view of the amendments to insert sequence identifiers where appropriate.
The rejection of claims 28-30, 32-33, 42-44 and 46-47 under pre-AIA  35 U.S.C. 102(e)  as being anticipated by Donovan (US 8481289) is withdrawn in view of the amendments to the claims to recite that the sequence identity is 80% or more to the chimeric polypeptide comprising SEQ ID NO: 10.  Donovan’s sequence has an identity to instant SEQ ID NO: 10 of about 60%, as Applicants note in their remarks (and it is which is about amino acid 284 matches compared to Donovan’s 477 amino acid polypeptide).  
The rejection of claim 34 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Donovan (US  8481289), as applied to claim 28-30, 32-33, 42-44 and 46-47 above, and further in view of Kaplan (US 2009/0130082) is withdrawn for the reasons recited above.
The terminal disclaimer filed on 09 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9057059 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Claims 28-29, 31-43 and 45 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 35-41, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In addition, claim 31, directed to nucleic acids encoding the allowed chimeric polypeptides of claims 28 are hereby rejoined too.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 20 July 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 28-29, 31-43 and 45 are in condition for allowance for the reasons noted above in Section 5, wherein Donovan represents the closest prior art and they do not teach or suggest the chimeric polypeptide of SEQ ID NO: 10 or those having 80% identity thereto. 

This application is in condition for allowance except for the following formal matters: 
The instant application contains a sequence listing filed on 27 June 2019 in Computer Readable Form (CRF - .txt).  In order for said CRF to be considered both the 37 C.F.R. 1.821(c) copy and the 37 C.F.R. 1.821(e) copy, and in order to satisfy the sequence rules under 37 C.F.R. 1.821, said CFR must necessarily be incorporated by reference into the specification.  Applicants are also referred to MPEP 24.22.3 and 2429.  
Thus, Applicants should submit an amendment to the specification below the “Cross-Reference To Related Application” section, which is a new section titled: “Reference To An Electronic Sequence Listing” or simply “Sequence Listing” and state the following (filling in the blanks as necessary):  The contents of the electronic sequence listing created on (mm-dd-year), named xxxxx.txt and XX,XXX bytes in size, is hereby incorporated by reference in its entirety.  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        13 March 2021